EXHIBIT 10.3

 

Prudential Investment Management, Inc.

The Prudential Insurance Company of America

Pruco Life Insurance Company

United of Omaha Life Insurance Company

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

July 8, 2011

 

LTC Properties, Inc.

2829 Townsgate Road, Suite 350,

Westlake Village, California 91361

 

Re:                               Amendment and Modification to Note Purchase
and Private Shelf Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Note Purchase and Private Shelf Agreement, dated as of
July 14, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), by and between LTC Properties, Inc., a Maryland
corporation (the “Company”), and certain direct and indirect Subsidiaries of the
Company from time to time party to the Agreement as Guarantors, on the one hand,
and the Purchasers named therein, on the other hand.  Capitalized terms used and
not otherwise defined herein shall have the meanings provided in the Agreement.

 

1.                                       Amendment.  Pursuant to the provisions
of Section 17 of the Agreement, and subject to the terms and conditions of this
letter agreement, the Purchasers hereby agree with the Company that
Section 2B(1) of the Agreement is amended and restated as of July 8, 2011, as
follows:

 

“2B(1)           Facility.  PIM is willing to consider, in its sole discretion
and within limits that may be authorized for purchase by PIM and Prudential
Affiliates from time to time, the purchase of Shelf Notes pursuant to this
Agreement.  The willingness of PIM to consider such purchase of Shelf Notes is
herein called the “Facility.”  At any time, (i) the aggregate principal amount
of Shelf Notes stated in Section 1C, minus (ii) the aggregate principal amount
of Shelf Notes purchased and sold pursuant to this Agreement prior to such time,
minus (iii) the aggregate principal amount of Accepted Notes (as hereinafter
defined) which have not yet been purchased and sold hereunder prior to such
time, is herein called the “Available Facility Amount” at such time. 
NOTWITHSTANDING THE WILLINGNESS OF PIM TO CONSIDER PURCHASES OF SHELF NOTES,
THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PIM NOR
ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE
SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC
PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A
COMMITMENT BY PIM OR ANY PRUDENTIAL AFFILIATE.  Notwithstanding anything to the
contrary appearing herein, in no event shall any Note be purchased under the
Facility by a Prudential Affiliate described in clause (i) of the definition
thereof if, upon giving effect to such purchase and the use of proceeds thereof,
the aggregate principal amount all Notes and any other notes of the Company then
outstanding and held by all Prudential Affiliates described in such clause,
would exceed $87,500,000.”

 

--------------------------------------------------------------------------------


 

2.                                       Limitation of Modifications.  The
amendment effected in this letter agreement shall be limited precisely as
written and shall not be deemed to be (a) an amendment, consent, waiver or other
modification of any other terms or conditions of the Agreement or any other
document related to the Agreement, or (b) a consent to any future amendment,
consent, waiver or other modification.  Except as expressly set forth in this
letter, the Agreement and the documents related to the Agreement shall continue
in full force and effect.

 

3.                                       Representations and Warranties.  The
Company hereby represents and warrants as follows:  (i) No Default or Event of
Default has occurred and is continuing; (ii) the Company’s execution, delivery
and performance of the Agreement, as modified by this letter agreement, have
been duly authorized by all necessary corporate and other action and do not and
will not require any registration with, consent or approval of, or notice to or
action by, any Person (including any Governmental Authority) in order to be
effective and enforceable; (iii) the Agreement, as modified by this letter
agreement, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity; and (iv) after giving
effect to this letter agreement, each of the representations and warranties set
forth in Section 5 of the Agreement is true, correct and complete as of the date
hereof (except to the extent such representations and warranties expressly
relate to another date, in which case such representations and warranties are
true, correct and complete as of such other date).

 

4.                                       Effectiveness.                     This
letter agreement shall become effective on the date on which (i) the Purchasers
shall have received a fully executed counterpart of this letter from the Company
and each Guarantor, and (ii) the Company shall have paid Bingham McCutchen LLP
its accrued and unpaid legal fees and expenses, to the extent such fees and
expenses have been invoiced.

 

5.                                       Miscellaneous.

 

(a)                                  This document may be executed in multiple
counterparts, which together shall constitute a single document.  Delivery of
executed counterparts of this letter agreement by telefacsimile or other secure
electronic format (pdf) shall be effective as an original.

 

(b)                                 This letter agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the internal laws of the State of New York, excluding choice-of-law principles
of the law of such state that would permit the application of the laws of a
jurisdiction other than such state.

 

[Remainder of the page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the enclosed counterpart
of this letter in the space indicated below and return it to the Purchasers at
the above address whereupon, subject to the conditions expressed herein, it
shall become a binding agreement between the Company, on the one hand, and the
Purchasers, on the other hand.

 

Sincerely,

 

 

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

 

 

 

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

 

 

 

UNITED OF OMAHA LIFE INSURANCE

 

COMPANY

 

 

 

By:  Prudential Private Placement Investors, L.P., asset manager

 

 

 

By:  Prudential Private Placement Investors, Inc., general partner

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first appearing above:

 

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its:

Chief Executive Officer and President

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its:

Executive Vice President and Chief Financial Officer

 

 

Each of the undersigned Guarantors consents and agrees to the amendments and
other modifications effected in this letter agreement and the transactions
contemplated hereby, reaffirms its obligations under the Multiparty Guaranty and
its waivers, as set forth in the Multiparty Guaranty, of each and every one of
the possible defenses to such obligations.  In addition, the undersigned
Guarantor reaffirms that its obligations under the Multiparty Guaranty are
separate and distinct from the Company’s obligations.

 

FLORIDA-LTC, INC.

 

 

 

LTC GP I, INC.

 

 

 

LTC-GARDNER, INC.

 

 

 

LTC-GRIFFIN, INC.

 

 

 

LTC-JONESBORO, INC.

 

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its:

Chief Executive Officer and President

 

On behalf of each of the foregoing Guarantors

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its:

Executive Vice President and Chief Financial Officer

 

On behalf of each of the foregoing Guarantors

 

 

 

 

 

ALBUQUERQUE REAL ESTATE INVESTMENTS, INC.

 

 

 

 

 

By:

/s/ Clint Malin

 

Name:

Clint Malin

 

Its:

Chairman and Chief Executive Officer

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its:

Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------


 

BEAUMONT REAL ESTATE INVESTMENTS, LP

 

 

 

By:  L-Tex GP, Inc., its General Partner

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its:

Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

LTC PARTNERS IX, L.P.

 

 

 

By:  LTC GP VI, Inc., its General Partner

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its:

Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

TEXAS-LTC LIMITED PARTNERSHIP

 

 

 

By L-Tex GP, Inc., its General Partner

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its:

Chief Executive Officer and President

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its:

Executive Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

TEXAS-LTC WOODRIDGE LIMITED PARTNERSHIP

 

 

 

By L-Tex GP, Inc., its General Partner

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its:

Chief Executive Officer and President

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

NORTH CAROLINA REAL ESTATE INVESTMENTS, LLC

 

 

 

By LTC-Dearfield, Inc., its Member

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its:

Chief Executive Officer and President

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

By LTC-Richmond, Inc., its Member

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Its:

Chief Executive Officer and President

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Its:

Executive Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 